In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 17-522V
                                     Filed: February 8, 2018
                                         UNPUBLISHED


    WILLIAM WILLINGHAM,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Pneumococcal Conjugate Vaccine
    SECRETARY OF HEALTH AND                                  (Prevnar 13); Shoulder Injury Related
    HUMAN SERVICES,                                          to Vaccine Administration (SIRVA)

                       Respondent.


William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN , for
       petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
       respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On April 13, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleged that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) resulting from the pneumococcal conjugate (Prevnar 13)
vaccine he received on April 25, 2016. Petition at 1, ¶ 2. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On December 26, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for his SIRVA. On February 8, 2018, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded
$62,637.26. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with the proffered award. Id. Based on the record as a whole, the undersigned finds
that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $62,637.26 in the form of a check payable to
petitioner, William Willingham. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                    )
    WILLIAM WILLINGHAM,                             )
                                                    )
                  Petitioner,                       )
                                                    )    No. 17-522V
    v.                                              )    Chief Special Master Dorsey
                                                    )    ECF
    SECRETARY OF HEALTH AND HUMAN                   )
    SERVICES,                                       )
                                                    )
                  Respondent.                       )
                                                    )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On December 22, 2017, respondent concededed that entitlement to compensation was

appropriate under the terms of the Vaccine Act. Thereafter, on December 26, 2017, Chief

Special Master Dorsey issued a Ruling on Entitlement finding that petitioner was entitled to

vaccine compensation for his Shoulder Injury Related to Vaccine Administration (“SIRVA”).

Based on the evidence of record, respondent proffers that petitioner should be awarded

$62,637.26. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $62,637.26, in the form of a check payable to petitioner. Petitioner

agrees.


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
      Petitioner is a competent adult. Evidence of guardianship is not required in this case.



                                                   Respectfully submitted,

                                                   CHAD A. READLER
                                                   Acting Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   CATHARINE E. REEVES
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   GABRIELLE M. FIELDING
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   s/ Mallori B. Openchowski
                                                   MALLORI B. OPENCHOWSKI
                                                   Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146, Ben Franklin Station
                                                   Washington, DC 20044-0146
                                                   Tel.: (202) 305-0660


DATED: February 8, 2018